                           **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

BLAZE HICKS                                      §

VS.                                              §           CIVIL ACTION NO. 9:20cv216

JACOB HADAWAY                                    §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Blaze Hicks, proceeding pro se, filed the above-styled civil rights lawsuit. The court referred

this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for consideration

pursuant to applicable orders of this court.    The Magistrate Judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending that this case be dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                               ORDER
       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. A final judgment shall be entered dismissing this lawsuit.


      SIGNED this the 12 day of July, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
